Citation Nr: 1531218	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-07 662	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a pulmonary disorder (previously claimed as tuberculosis).

2.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for frostbite of both hands.  

3.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a heart disorder (previously claimed as atypical chest pain).

4.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for residuals of traumatic brain injury.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for sciatica, right lower extremity.

8.  Entitlement to service connection for sciatica, left lower extremity.

9.  Entitlement to service connection for gastroesophageal reflux disease.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for a right hip disorder.

12.  Entitlement to service connection for a left shoulder disorder.

13.  Entitlement to service connection for residuals of a head or scalp injury.  

14.  Entitlement to service connection for major depressive disorder with psychotic features, claimed as secondary to a service-connected disability.

15.  Entitlement to service connection for a bilateral foot disorder (also claimed as fallen arches, left and right feet and hallux toe injury, right).

16.  Entitlement to a disability rating in excess of 20 percent for radiculopathy, right upper extremity (minor).

17.  Entitlement to a disability rating in excess of 20 percent for radiculopathy, left upper extremity (major).

18.  Entitlement to a disability rating in excess of 10 percent for allergic rhinitis.

19.  Entitlement to a disability rating in excess of 20 percent for cervical degenerative disc disease.  

20.  Entitlement to a disability rating in excess of 20 percent for right shoulder strain, with degenerative joint disease (minor).

21.  Entitlement to a disability rating in excess of 10 percent for right knee strain, with degenerative joint disease. 

22.  Entitlement to a disability rating in excess of 10 percent for right knee strain.

23.  Entitlement to a disability rating in excess of 10 percent for left knee strain, with degenerative joint disease.

24.  Entitlement to a disability rating in excess of 10 percent for left ankle strain, with degenerative joint disease.

21.  Entitlement to a disability rating in excess of 10 percent for right ankle strain, with degenerative joint disease.

25.  Entitlement to a compensable disability rating for tension headaches.

26.  Entitlement to a compensable disability rating for seborrheic dermatitis.

27.  Entitlement to a compensable disability rating for hemorrhoids.

28.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1992.  

As a procedural matter, the Veteran had been represented by an attorney before the VA; however, in August 2014, VA cancelled the attorney's authority to represent claimants.  In April 2015, the Board notified the Veteran of this cancellation and provided him with information as to how to appoint another attorney or a veteran's service organization to assist him with his appeal.  The letter also informed him that if he did not respond within thirty days, VA would assume that he wished to represent himself.  No response has been received from the Veteran.  The Board will therefore proceed to review his appeal without further delay.    

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all his appeals except TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In his substantive appeal, received in November 2014, the Veteran indicated his desire to appeal the RO's denials of multiple appeals.  In December 2014, he requested that a hearing scheduled for the same month be cancelled because, "The only issue being addressed is Individual Unemployability which was denied due to the VA Form 21-8940 not being submitted.  That form will be submitted."  The Board construes this statement as a withdrawal of the other issues in the case.  

Thus, the Veteran has withdrawn the appeal as to all issues except TDIU and there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board only retains jurisdiction over the unemployability issue, and does not have jurisdiction to review the other issues which had been perfected for appeal.  They are dismissed.


ORDER

The appeals, except for TDIU, are dismissed.


REMAND

The Veteran has been granted service connection for fourteen different disabilities.  The combined rating currently assigned is 80 percent.  As such he meets the schedular criteria for an award of a TDIU under 38 C.F.R. § 4.16(a), if it is determined that his service-connected disabilities are sufficient to produce unemployability.  In this regard, the RO has denied the TDIU claim because the evidence of record regarding his employment history at the time of the decision was insufficient to make this determination.  In December 2014, he completed and submitted a formal application for increased compensation based upon unemployability, in which he provided recent employment history.  A remand is therefore required to allow the RO to perform an initial review of the matter.  

Accordingly, the case is REMANDED for the following action:

After performing any further evidentiary development, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


